

116 HR 7173 IH: Tribal Reservation Pandemic Protection Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7173IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Kennedy (for himself and Ms. Haaland) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo protect the status of lands held in trust for the benefit of federally recognized Indian Tribes, and for other purposes.1.Short titleThis Act may be cited as the Tribal Reservation Pandemic Protection Act. 2.Prohibition; retroactive effect(a)In generalDuring the period beginning on the date of the enactment of this Act and ending on the date that is 1 year after the date of the enactment of this Act, no Federal action shall—(1)revoke the status of land held in trust for the benefit of a federally recognized Indian Tribe;(2)revoke a reservation proclamation; or(3)rescind a record of decision on which a trust status or reservation proclamation described in paragraph (1) or (2), as applicable, has been established.(b)Retroactive effectAny Federal action described in paragraph (1), (2), or (3) of subsection (a) taken during the period beginning on the date that is 1 year before the date of the enactment of this Act and ending on the day before the date of the enactment of this Act shall have no force or effect.